Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meltaus et al. (US2013/0057360 A1, Reference of Record) in view of Martin (USPAT 6,211,600 B1).

In regards to claims 13-16 and 18, Meltaus et al. teaches in Figures 4 and annotated Figure 5 below an acoustic wave filter device comprising the following:
A piezoelectric layer (Fig. 4:43);
An input electrode comprising a first electrode (Annotated Element A) on a top surface of the piezoelectric layer and a counter electrode (Fig. 4:44) below the piezoelectric layer, the electrode having a first comb-shaped structure with a plurality of input extensions (Annotated Elements B);
Based on Paragraph [0079], Meltaus et al. teaches wherein an application of a radio frequency voltage between the input electrode and the counter electrode creates acoustic resonance modes (TE1 and TS2) in the piezoelectric layer; and
An output electrode located on the top surface of the piezoelectric layer and physically separated from the first electrode, the output electrode having a second comb-shaped structure (Annotated Element C) with a plurality of output extensions (Annotated Element D); 
Wherein based on Figure 5, the plurality of input extensions and the plurality of output extensions form a pattern that is periodically repeated on the top surface of the piezoelectric layer, the input and output extensions being parallel to each other, a period of the pattern including a first number of input extensions and a second number of output extensions, wherein at least one of the first and the second 
	In regards to claim 17, based on Figure 4, a Bragg reflector (45) is located below the counter electrode (44). 

    PNG
    media_image1.png
    404
    779
    media_image1.png
    Greyscale

Meltaus et al. does not teach in regards to claim 13, wherein a period of pattern includes a first number of input extensions immediately followed by a second number of output extensions, wherein at least one of the first and the second numbers is greater than 1.
However Martin exemplary teaches in Fig. 1 an acoustic wave filter comprising a plurality of first extensions (e.g. 212, 222, 232, 242) immediately follow by a second number (i.e. number=2) of output extensions (e.g. pairs 213&221, 232&231 and 232&241). Martin teaches in column 2, lines 38-45, that such arrangement shown in Fig. 1 provides the benefit of improving the acoustic wave device insertion loss.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Meltaus et al. and have designed the acoustic wave device of Meltaus et al. to have two output extensions after each input extension because such a modification would have provided the benefit of improved insertion loss as exemplary taught by Martin (See Figure 1, column 2, lines 38-45). 


Allowable Subject Matter
Claims 1-12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The most relevant prior art references are the combination of Meltaus et al. and Martin as discussed above. However the combination does not teach: in regards to claim 1, wherein the first and the second minimum frequencies depend on the thickness of the first reflecting layer, wherein the thickness of the first reflecting layer is such that a difference between the first minimum frequency and the second minimum frequency is less than 2% of the first minimum frequency. Thus the applicants claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-12 have also been determined to be novel and non-obvious. 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed on 5/25/2021, with respect to the rejections of record have been fully considered and are persuasive.  Therefore, the rejections of record have been withdrawn.  However, upon further consideration, a new ground of rejection under 35 USC 103 has been made above which was necessitated by the amendment made to claim 13. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843  

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843